Exhibit 10.1



THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT




THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of August 22, 2013 by and among ATMOS ENERGY CORPORATION, a
Texas and Virginia corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (collectively, the
“Lenders”) and THE ROYAL BANK OF SCOTLAND PLC, in its capacity as Administrative
Agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of May 2, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower; and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement primarily to extend its
term, and subject to the terms and conditions hereof, the Lenders are willing to
do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Commitment Termination Date” and “LIBOR” in their entirety with
the following definitions:
“Commitment Termination Date” shall mean the earliest of (i) August 22, 2018 or
such later date to which such Lender has agreed to extend its Revolving
Commitment pursuant to Section 2.23, (ii) the date on which the Commitments are
terminated pursuant to Section 2.6 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or such other commercially available
source providing quotations of LIBOR as may be designated by the Administrative
Agent from time to time) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London, England time), two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period.
(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions of “Additional Commitment Lender”, “Anniversary Date”,
“Borrower Extension Notice Date”, “Existing Termination Date”, “Lender Extension
Notice Date”, “Nonconsenting Lender”, “Specified Date” and “Third Amendment
Date” in their entirety in the appropriate alphabetical order:



--------------------------------------------------------------------------------



“Additional Commitment Lender” shall have the meaning set forth in Section
2.23(d).


“Anniversary Date” shall have the meaning set forth in Section 2.23(a).


“Borrower Extension Notice Date” shall have the meaning set forth in Section
2.23(a).
“Existing Termination Date” has the meaning set forth in Section 2.23(a).
“Lender Extension Notice Date” has the meaning set forth in Section 2.23(b).
“Nonconsenting Lender” shall have the meaning set forth in Section 2.23(b).
“Specified Date” shall have the meaning set forth in Section 2.23(c).
“Third Amendment Date” shall mean August 22, 2013.
(c)    Article II of the Credit Agreement is hereby amended by adding the
following Section 2.23 to such Article:
Section 2.23.    Extension of Termination Date.
(a)    The Borrower may, by notice to the Administrative Agent (which shall
promptly notify the Lenders) not earlier than 45 days prior to any anniversary
of the Third Amendment Date (the “Anniversary Date”) but no later than 30 days
prior to such Anniversary Date (the date of delivery of any such notice being
the “Borrower Extension Notice Date”), request that each Lender extend such
Lender’s Commitment Termination Date for an additional one year after the
Commitment Termination Date then in effect for such Lender hereunder (the
“Existing Termination Date”). The Borrower may request no more than one
extension pursuant to this Section.
(b)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not earlier than 30 days prior to the
applicable Anniversary Date and not later than the date that is 20 days prior to
the applicable Anniversary Date (the “Lender Extension Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such extension. Each
Lender that determines not to so extend its Existing Termination Date (a
“Nonconsenting Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Lender
Extension Notice Date). Any Lender that does not so advise the Administrative
Agent on or before the Lender Extension Notice Date shall be deemed to be a
Nonconsenting Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree. The Commitment of any
Nonconsenting Lender shall be terminated on the Commitment Termination Date then
in effect for such Lender (without regard to any extension by other Lenders) and
on such Commitment Termination Date the Borrower shall pay in full the unpaid
principal amount of all Loans owing to such Nonconsenting Lender, together with
all accrued and unpaid interest thereon, and all accrued and unpaid fees owing
to such Nonconsenting Lender under this Agreement to the date of such payment of
principal and all other amounts due to such Nonconsenting Lender under this
Agreement.
(c)    The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section no later than the date 15 days prior to the
applicable



--------------------------------------------------------------------------------



Anniversary Date, or, if such date is not a Business Day, on the next preceding
Business Day (the “Specified Date”).
(d)    The Borrower shall have the right on or before the fifth Business Day
after the Specified Date to replace each Nonconsenting Lender effective as of
the applicable Anniversary Date (i) with an existing Lender, and/or (ii) by
adding as “Lenders” under this Agreement in place thereof, one or more Persons
(each Lender in clauses (i) and (ii), an “Additional Commitment Lender”), in
each case, with the approval of the Administrative Agent (which approval shall
not be unreasonably withheld), each of which Additional Commitment Lenders shall
have entered into an agreement in form and substance satisfactory to the
Borrower and the Administrative Agent pursuant to which such Additional
Commitment Lender shall, effective as of the applicable Anniversary Date,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date); provided that the aggregate amount of the Commitments
for all Additional Commitment Lenders shall be no more than the aggregate amount
of the Commitments of all Nonconsenting Lenders; provided, further, that the
existing Lenders shall have the right to increase their Commitments up to the
amount of the Nonconsenting Lenders’ Commitments before the Borrowers shall have
the right to substitute any other Person for any Nonconsenting Lender.
(e)    If (and only if) the aggregate amount of the Commitments of the Lenders
that have agreed to extend their Existing Termination Date shall be more than
50% of the aggregate amount of the Commitments outstanding immediately prior to
the applicable Anniversary Date, the Existing Termination Date of each Lender
agreeing to an extension and of each Additional Commitment Lender shall be
extended to the date that is one year after the Existing Termination Date, and
each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.
(f)    Notwithstanding the foregoing, the extension of a Lender’s Existing
Termination Date pursuant to this Section shall be effective with respect to
such Lender on the applicable Anniversary Date, but only if (i) the following
statements shall be true: (A) no event has occurred and is continuing, or would
result from the extension of the Existing Termination Date, that constitutes an
Event of Default or a Default and (B) the representations and warranties
contained in Article IV are correct in all material respects on and as of the
applicable Anniversary Date, before and after giving effect to such extension,
as though made on and as of such date, except for those made specifically as of
another date, in which case such representations and warranties shall be true as
of such other date and (ii) on or prior to the applicable Anniversary Date, the
Administrative Agent shall have received the following, each dated the
applicable Anniversary Date and in form and substance satisfactory to the
Administrative Agent: (x) a certificate of a Financial Officer of the Borrower
to the effect that as of the applicable Anniversary Date the statements set
forth in clauses (A) and (B) above are true, (y) certified copies of the
resolutions of the Board of Directors of the Borrower authorizing such extension
and the performance of this Agreement on and after the applicable Anniversary
Date, and of all documents evidencing other necessary corporate actions or
Governmental Actions with respect to this Agreement and such extension of the
Existing Termination Date and (z) an opinion of counsel to the Borrowers, as to
such matters related to the foregoing as the Administrative Agent or the Lenders
through the Administrative Agent may reasonably request.



--------------------------------------------------------------------------------



(g)    Subject to subsection (d) above, the Commitment of any Nonconsenting
Lender shall automatically terminate on its Existing Termination Date (without
regard to any extension by any other Lender).
2.    Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment and the
terms contemplated hereby shall not become effective, and the Borrower shall
have no rights under this Amendment, until:


(a)     the Administrative Agent shall have received (i) the fees set forth in
that Fee Letter dated as of July 31, 2013 among the Borrower, the Administrative
Agent, RBS Securities Inc. and Crédit Agricole Corporate and Investment Bank,
(ii) such fees as the Borrower has previously agreed to pay the Administrative
Agent or any of its affiliates in connection with this Amendment, (iii)
reimbursement or payment of its costs and expenses incurred in connection with
this Amendment or the Credit Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Administrative Agent);


(b)     the Administrative Agent shall have received each of the following
documents:


(i)     executed counterparts to this Amendment from the Borrower and the
Lenders;


(ii)    a certificate of the Secretary or Assistant Secretary of the Borrower in
the form of Exhibit 3.1(b)(iii), attaching and certifying copies of its bylaws
and of the resolutions of its boards of directors, authorizing the execution,
delivery and performance of the Amendment and certifying the name, title and
true signature of each officer of the Borrower executing the Amendment;


(iii)    certified copies of the articles or certificate of incorporation of the
Borrower, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdictions of organization of
the Borrower and each other jurisdiction in which the failure to so qualify and
be in good standing would have or would reasonably be expected to have a
Material Adverse Effect; and


(iv)    a favorable written opinion of inside or outside counsel to the
Borrower, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Borrower, the Amendment and the
transactions contemplated herein as the Administrative Agent or the Required
Lenders shall reasonably request.


3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Lenders and the Administrative Agent:


(a)    The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdictions of its incorporation, (b) is
duly qualified and in good standing as a foreign corporation authorized to do
business in every jurisdiction where the failure to so qualify would have or
would reasonably be expected to have a Material Adverse Effect and (c) has the
requisite corporate power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted;





--------------------------------------------------------------------------------



(b) The execution, delivery and performance by the Borrower of the Amendment is
within the Borrower’s organizational powers and has been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action;


(c)    The execution, delivery and performance by the Borrower of this Amendment
do not (i) require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, court or third party, except those as
have been obtained or made and are in full force and effect, (ii) violate or
conflict with, in any material respect, any provision of its articles of
incorporation or bylaws, (iii) violate, contravene or conflict with, in any
material respect, any law, regulation (including without limitation, Regulation
U, Regulation X or any regulation promulgated by the Federal Energy Regulatory
Commission), order, writ, judgment, injunction, decree or permit applicable to
it, (iv) except as would not reasonably be expected to result in a Material
Adverse Effect, violate, contravene or conflict with contractual provisions of,
or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it or its properties may be bound, or (v) in any material respect,
result in or require the creation of any Lien upon or with respect to its
properties, other than a Permitted Lien;


(d)    This Amendment has been duly executed and delivered for the benefit of or
on behalf of the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


4.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Credit Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Credit Document for all purposes of the Credit Agreement.
Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
5.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


6.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement or an accord
and satisfaction in regard thereto.


7.    Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.



--------------------------------------------------------------------------------





8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.


9.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.


10.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.


 
BORROWER:
 
 
 
ATMOS ENERGY CORPORATION,
 
as Borrower
 
 
 
 
 
 
 
By:
/s/ BRET J. ECKERT
 


Name: Bret J. Eckert
 


Title: Senior Vice President and CFO

                        









[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
THE ROYAL BANK OF SCOTLAND PLC,
 
as Administrative Agent and as a Lender
 
 
 
 
 
 
 
By:
/s/ STEVE RAY
 
 
Name: Steve Ray
 
 
Title: Director














[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
CRÉDIT AGRICOLE CORPORATE AND
 
INVESTMENT BANK,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ DIXON SCHULTZ
 
 
Name: Dixon Schultz
 
 
Title: Managing Director
 
 
 
 
 
 
 
By:
/s/ MICHAEL D. WILLIS
 
 
Name: Michael D. Willis
 
 
Title: Managing Director












[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ JOHN M. EYERMAN
 
 
Name: John M. Eyerman
 
 
Title: Vice President








[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ WILLIAM A. MERRITT, III
 
 
Name: William A. Merritt, III
 
 
Title: Vice President






[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ NICK BROKKE
 
 
Name: Nick Brokke
 
 
Title: Assistant Vice President












[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
THE BANK OF TOKYO-MITSUBISHI UFJ,
 
LTD., as a Lender
 
 
 
 
 
 
 
By:
/s/ SHERWIN BRANDFORD
 
 
Name: Sherwin Brandford
 
 
Title: Vice President



 







[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

--------------------------------------------------------------------------------




 
BNP PARIBAS, as a Lender
 
 
 
 
 
 
 
By:
/s/ FRANCIS DELANEY
 
 
Name: Francis DeLaney
 
 
Title: Managing Director
 
 
 
 
 
 
 
By:
/s/ THEODORE SHEEN
 
 
Name: Theodore Sheen
 
 
Title: Vice President










[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
CANADIAN IMPERIAL BANK OF
 
COMMERCE, NEW YORK AGENCY,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ ROBERT CASEY
 
 
Name: Robert Casey
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
By:
/s/ GORDON EADON
 
 
Name: Gordon Eadon
 
 
Title: Authorized Signatory










[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
BRANCH BANKING AND TRUST
 
COMPANY, as a Lender
 
 
 
 
 
 
 
By:
/s/ JANET L. WHEELER
 
 
Name: Janet L. Wheeler
 
 
Title: Vice President








[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ REBECCA KRATZ
 
 
Name: Rebecca Kratz
 
 
Title: Authorized Signatory










[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ JUSTIN MARTIN
 
 
Name: Justin Martin
 
 
Title: Authorized Office










[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A.,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ KELLY CHIN
 
 
Name: Kelly Chin
 
 
Title: Authorized Signatory






[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
BOKF, N.A. DBA BANK OF TEXAS,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ AMANDA J. AUSTIN
 
 
Name: Amanda J. Austin
 
 
Title: Vice President








[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]



--------------------------------------------------------------------------------




 
THE NORTHERN TRUST COMPANY,
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ SARA BRAVO
 
 
Name: Sara Bravo
 
 
Title: Vice President








[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT]

